140



            OFFICE      OF THE   A-i-l-ORNEY    GENERAL    OF   TEXAS
                                       AUSTIN




Honorable    L.   is.   %oode
Stkt,eSuperintendent of Public InstructJon
Awstln.     Toxiq




                                                prorid by law'
                                                tmt1on, Who80
                                                sd or eleote4 in
                                                authority and




                                b, Seotion 1, prorl4ae.aefollows:

             "*There ie hereby oreateb the @&to Boer4
                      tion. Said Boar4 #hall aoa8fet or
              of isduca
              nine members to be appointed by the Governor,
              with the advioe snd oonmnt or the Senate.*

              ";%rtlcle2675b,,Zection           3,   remde a8 follows:
       cjrthe Board.* (EPrphaeZ.8
                               oure.)


       ~&lo16         3663~reads 46 iollowe:

       "*The Sate Suuperinten4ent ohall it16 all
       reports, doeuumte an4 paper8 transmitted
       to &la and the          St6te        Bosrfi by eotuity or
       0itg       60h00r   0rfi06r~,         ~6     ma        611   0tm
       eourues       pertelningto publio eohool8,and
       keep d 6cmp~ete index or the 66~6.'
       *s60tion        s 0r    n.    B.   80.     859,    6n Aat    or,&he
                        Regular
Thirty-eighthLeglelature,                                 8eeelon    19SS. reed6
a6 rOliOVt6f

       "'The State B6erd of BQuaatlon ie hereby
       de6ig6eted a6 the L3t6t6 BO6rd Or Voeatioeel
       Education,with               neoerewy        authority       and   porrrrr
       t6     6oop6rate       with    the    B'ederel
                                                    Board of Vsae-
       tioti        Xduaatlon,        68 ptsVfde6           en4 rrquilwl
       b;     said AOt
            the                     of C6si&re66,         in the a&&ri%6-
       tration or the previfbioae
                                0r eald AOtt end
       to do 8x1 thinngewceeeary to entitlethe
       &ate to reoei+ethe full beaetitethereof.*


       *The state Boer6 or Eduaetlonlkte'follow#       the prae-
ttae or tokizq     en oath 0r orrio ,8eI6 reqtlired   or all
state orrloialE     and boar4 menbere,  whlah 08th i8 fil6d
with the Beerutary     0r State. In additioato thie oath,
t.hereI6 tlleQ with the Stete 8ioperinteadent~ot      Pub110
Iaetructlonae 6~ 0fr ia leoretary 0r the Board 66
oath a8 prescribedin AztiOleSWSb, Sekotlon         e af the
korleedCivil Statutea that       the board meabere are not
lsooaiated rith the textboek      indqetrgia &nr of the
oapaoiti68  68 are mentioae&  in ,tbis et~6tat.e.   Wuber6
of the date   Board ter V0oat10ae.l Xduaatfon     have never
t*icen an 06th of orrioe~ 88 loob.

       “In four reoent    0pLnlon Ho. 0-Wle, you held that
th6 State Booaril of. Esiuaation and the &ate D6partm6nt Of
Iiduo ntio werentwo lepeirateentltiee of goveraaent. The
gueation hae.arieen as to whethnr th6 8tate~BOard,oi
odua&ion und the State Bad        ror  Vaaetional Ed~uoet.ion
are two separate entiCise oi 6overnmnt, or whether tho
Stat6 Bonrd Gf Eduoation ha8 be6n given additional d&L
ties   by   the LsgioLaturefnoident                      to   the aQminietretion    ~
of,stat6 and        Federal      Voortton%l          fun&.
              “xrticlo     M75b, Seotloa 3, whioh I h;ivequote4
        ab:~e,   has 4esl~ato4 the State     Supedntanderit   be a
        orriclo   aoordarl    of tha &State Board or Eduoatloa.    I
        woald l&11*to know whether the Stat0 Ziuperlntendont
        of Yublio Instructionie ex ofiioio aeoretmry or the
        State Board for Vooatlonal Muaatlon by virtue of the
        mt that the       8wkw statute nhioh  Craates  the Stat0
        i+rd   of Bduaetion    also detrigmtea the State Eiupcria-
        tendett a8 it8 ax 0rrioi0 reorstaryor roilether the
        &ate Boar4 for Vooatlonal Bbuaation an4 State Board
        or JCduo~tioaare tro aeparatr eatltlea 0r gotemnmt
        nod whether the etatate rhioh aontrola tbe mmbsrehlp
        of the &ate Board of fduoation and deelgnstor It8 ex
        orrioio reoretarg la not epplloable to the &ate Boar4
        tar Vooatlonal  Eduoatlon and whether the State Bawd
        r0r vocationalEduoatioonay replace the    ex orrid
        aeoretary by a board order.”


             CONSTITUTIONALPROVISIONS - PAST'AND PRESENT:

             Art.iolc7, seotion 8, state Oonstltutlon0r 1876,
read    as follower

             “The~CbV4zPOlp, Oomntrolloran4 SeamtarT 0r
        state ehall~oonstltutea Bqasrdor Eduoation,who
        shall diotribute rraldrun40 to the several oountfee
        an4 perform euoh other duties oonoemins publla
        8ohools a6 map be preooribed by law.* (gmphamir oura)

              By general eleotion he~ldNovember a, 1928, said seotlon
or     eaid Article wae amended to read a8 r0u0nt3:

               "The Legielatureehall provide by 'Lawfor a
        State Boer4 of Mlueatlon,whose membere shall be
        appolated or 'aleat. in suah manner and by auoh
        authority   en4 ehall eerve ror suoh term as the
        Legislature shell preeoribe not to exoeed six gears.
        The mid board ahall perform euah duties ae sitiy  be
        preiaoribed  by law."
                                                                                  143




      (1)   :   (Creating Boar4    0r   hducatloa and   State   Board 0r &ducatlon):

                Before the adoptionof the above aamdaent    to            our
     Constitution,.theLegieleture,   by Art1018 e644, Vernon’s              Anmo-
     tats4 Statutes,  9rovlded that;

                 “The Uovernor, Searetary or Ytste end Oomp-
            troller shall aonstltutea State Board oi Eduoatioa
            whloh shall hold its eeeeIone at histIn.  The Governor
            shall be ex otiIOIo preeI&ent Of the board. The State
            Supertatendentehall’be ex orilolo eeoretery or tbs


            (Bmpheeln ours)

                Since the above emen4ment was adopted as aioreeald,the
     &e”sgielature hae providedror the oreation0r the present State
.'   mm-dor Educetlon, ooneIetIngor alne members to ba appointed
     by the Uovernor,   with the advloe eml aoneent of the Senete.The~; ‘.
                  e the tlret boar4 ammbereshell.be appointed for SIX
     luo o eeeo r to
      ear terme, three membere to retire on January let, bIennIally.
     Iheir qualIiIeatio~I3,  llIgibllIty,powers, duties and ooqenea-
     tlon are al80 fIxed. gate 19%9, Uet Lea., 8nd 0. S., 9. la,
     ,Chap.10..(Arts. E67Sb-1 to 3675b-10,   V.ki 0.9)
                   iirth$.e    &676b-3, Vernon’s   Annotated    Ulrll Statutee,
     provl4ee     as r0u0w8:


                 *The &tat8 Soerrdor Zdueatlon shall organlee
            by the 8lsptiOntf one Of It8 msbere a(1preeldent,
            an4 the State juperlntendentof Publlo Instruction
            shall be~%elo       eeerettiy or the Board."
            ?6mphaele our;01
                By irrtiolea678b-5,VeMoate Annotated OIvIl Statutes,
*ai& ;itste      Bonrd 0r d4uoatIonGas lsgmwend and dIreat*&to Ia-
.,mdlat.ely t&se over and Qlech~rga al.1dutlea Iapose4 by law upon
the 3omd or Educotlon then In exletence at the.tIrPasaid new
-ot t;ok erreat. (de Art. MM          to 8475-1, V.A.C.S.,   ror member-
ship and duties or Board then In l     xleteaoe). In a44ltIon to
aaId dutlae,    It le therein   providedthat  said tit&toi&ard or
aduuation    “iilallWHOM      eubh other duties am mar fwm time to
tlq* be prrreoribed by the &gIelatur~.w      In difltioa   to th8 fore-
UOI~U. eald &ate Boar4 0r lMuaatIon Se epeelrIoellrrequired to
-erf%m        those    duties   set   forth   Ik   lub4IvIofon8    (a) ,-   (b)   i (a), (a),
Pe1,2896b-9,
and
     (i), and (6) or said mtlole SNlbb-5, cab in kmtlelee Bdlsb-f3
             Vernon*8 imeotnted Civil Statutes. (~~eie  ok


(2)-     (Providingtot Vocatloonal
                                 Bdueatlon):

                By kieotlon3 or the SmIth+u@iee              hot   (nor     3eotlon    16,
Chapter8, Title e0, U.S.C.&), approved Pebruery’&$,1919, Congress
provided as           rououet

                Vhat      In order    to leaure     the be~erlte    of the
       approprIatIoneprovidedror in 88otIone two, three
       an4 rour or this Act, any State shall, through the
       1egielatIveautborlty thereor. aoeept.the provlelone
       or~~thieAot and deal at0 or iareate a State Board
       eoneletina 0r nod&an        tmmber8~.       an4 hair
       ia6 all n~oeeeary power to cooperate  as h&da   pro-
       vided.,with the Federel Board for Vooatioael B;duoa-
       tlon In the ldaIaietratIonor the prorIelone0r tble
       aot .  The state Boar4 or %duoatIon, or other board
       herin o&s&e 0r the admlnletratlon0r any.rtied0r
       rooatfoeel edueatlon In the S.tate,me
       ma lleot,  be 5eeI ate4 es the State
       purpose or~(EppheeIe               ~ow~~:‘,*“‘~“”

          thetlon lZ3 of said Smith-RughemAot (notiSection 23,
Title a0, U.S.C.a), requires any Strtte,In order to reoelre the
Fe4erel ap+sopriatloneprovlbed for thsreunder,to epjolnt, by
Its leglelatlveauthority, its Atate Treasurer as ~uetodlan 0r
said ye&em1 appropplietlone.
                                                                       145




                H. B. 239, 33th Leg., Chap. 131, which provider
      for vooationaleduoatlon ln Texas, end the aoceptanoe of
      benefit8 under the Smith-Hughe Aat,   we8 approved Yarah 24,
      1923fand became eirratire aase date. This 3. B. 2S9 alw
      valldntee prevloua acoeptenoe8by the Stnte of mob benerltr,
                titerthe Steto Treasurer  a8 ourtodien  of all fund8
      :;;:a             atate
                        .'    rrolpapproprlutlonr under said f,ot.
                    3aotlon 3 or said H. B. 2S9 reads as rollowrr

                    *The &ate ibard Of SduCatlOn i8 heroby
             deel~ated 88 tke 3tato Doerd or Vooatlonal
             Eduoatlon, with nooossary authorityand power
             to moperet wlth tho Fodoral Board of Voo8tloael
             Education, a# provltladmd required by the 8ald
             riot 0r congre88, in the adminlrtratlonor tho
             pro~l8lon8Oi said AOt$ and t0 d0 au thing8 ,IlbOO8-
             wry to entftlotho 8titst8 to noolvo tho full beao-
             rit8  therwi.* (bpha810 Ourl)

                Whllo 8aid B. B. gf9 do88 not appsar in our Rot1806
      Clvll Ytatotes, it ha8 been kept in iOr00 and Oris& in Texar by
      3aotlon b or.tho i%n8l, Tltlo thereof.

      (a)- (Providingtar VoootlonalRobebilltatlon)r

                 The pmmotlon or vooatlonalkehabl1ltatlon    we8 rlr8t
      provldod ror by en i;Otof Dongro88 approved June 2, 1920. Said
      irat aa amended ‘jU.3.C.II.,Tltlo 19, Chap. r-iha8 rocontly   beon
      &mendOd by Publle  law 113, 7Sth CO?h3088, Chap. 190, tit 68881On
      0r   sala   COzigre88,      approrod   July   6,   194s.

                rioetioa3 or sald orlginsl act or Juno 2, 1920 (now
      jdotlon S4, a8 esendod, of Tttlo 29, U.3. C. A.), oentainl,
      among otherr, tho foll.owlngprovl8ion8r

                    “hr   ordor
                             to secure the benefitsof the appto-
             priatiOA8  authorlsod by 80OtiOn 31 Ot thi8 title
             (seotlon  1 0r said orlgfnaldiet)ary 8tato shall,
              throu&  tho Iegl8latlvoauthority thereor, (1) ao-
              oept th% ~rov1~10ns or seotions 3144 or *hi8 title;




I--
               woperrrto as heroin providedwlth tho
     Fed&l Security rgenay ln the adminlstr~~tlon  at
     the qroviSion8 Ot 8OOtiOll83144 Of thl8 title;
     l *  (5) appoint e8 oustodl~qf+orsaid appropria-
     tlone its Ytato Troasuror,      ; Provided, that
     any State whloh, prior to Juno 50, 1939, ha8 ao-
     oeptod and otherwise oompllad with tho provision8
     of WOtiOIl8 S1-44 Or thi8 tit10 8h811 be deowd
     to hare aooopted and aoaplled wit& tho provisions
     Or this 8OOtlOlI." (Eaphe8i8Our81

             By irat8Or l!m, 4i8t kg., i8t c. S., Q* 57, aa
23 (now iirt.iZb75-1,                   . a. C. s. 19E5), the %’f518-
                         tiOotiOn81 and 8,
latw or TCxua, aaoeptod tho provirlon88na bOnefit         Of ssld
original R&abllitatlon txotof COA~~O~?, a8 th8a amndod Juno
5, 1984, and authorlaedand lapowerod the Troerurer ai Toxa8 to
reoelvo 8aid Fodaral tutIdS,8.nd* + * "to 58~ dl8buE8UaUIt8
therefrom upon tin order 0r the Stat0 Board tor'V.ooatioml .'
liduoation.*      Said  State Bo&rd of VooatloaalEduoatlon*a# llw
*empoweredawl lnatruotod      to oooperato with th8 teras end eondl-
tiOn8 UPFO88ed itIthe Act Or cuJUrO88 &fO~~Said."

                        lz~C’l?S DISCU6WD


            ,Thg8,m 800 that the Board 0r Eduoatloa, as orlgim8lly
protfdod for in OUT ~ll8titUtiOll;     *88 OOaW8d   Or O&V three B-
par8, ri~crthe Ooverwr,     Secretary or 61tateend Comptroller. Tho
8tatUtO   (Art. 8664, V.A. GA.) provided that *the Governor 8hall
be OF oiiioio   pre8idont ot the board.”     The 8amo statute air
provided   that *the Stats  Superiatrnbont   rhall be ox 0rri0i0  liooro- .
tary 0r the Board gd 8hall kesp 8 0otmlete rooor6 ot all it8
 roooodln a whloh rhab be 8lgaed by tho presldont end atto&d
wy t o Beorotary." (~h~sls         our8)
           i&tot Seotlaon8 or lirtlole7 ot our Oon8titutlonwe8
awndod 01). ETovomber 6, 1988, a8 herolnabovoItotOd,a aew Stat0
&mrd of Pduoetlon, oompo8od ot nine m~abera, ~88 areated .bytho
bgialature, tandwith oertaln power8 and datieo hemln pMViOU81J
referred to.     El.B. 79,~AOt8 Or 19i29,~
                                        418t Leg., 2nd G. 8.. p.
  12,   Oh.   10.   (The   first   tell   (lo,)   SOOtiOn   Of   said   hot   are   BOW
  tits. 2675b-1 to 2675b-10, v.A.c.6.). out StJtate
                                                 B0QX.dof
 ~Eduoaflon,as now oonatituted,oame into existenceby virtue
  or aald Act.
               Khile the Governor had been dsei.gnated  by the kgiS-
  lature (LBthe ex oif5050 prealdant of the old Board (:+rt.2664,
  V.A.C.  S.),   the new Board was empowered   Pnd dlreoted by the
  Le~5alBt!lre   to  *organ5m by the OleOtiOB Of one of its amber8
  aa prea+mt, and the State Superlntendbntof Pub150 Instruction
  shall be lx offlclo leoretary of the Boerd.a (Art. 267Sb-3,
  V.A.O. S.). Thus, while the BOW Board wae allowed to choose
  the president     thereof by eleoting 0110 of its memhera as such,
  the State.&ipM.nteadant of Pub156 IU6itrUCtlOB was .bystatute
  &ealgnatrd~.  ae the ex+f1050    seocetory  of said BOW Board, 08
  he had been ao dealgmted for t.heorlghal        Board.
               By t~haPl’OViSionS of IlrtiOle267fib-8,VbrBOB’S   ABBE-
  tated Civ,llStatutea,“it    le. made the duty of the Sgaw    Board of
  Bduoation, Orehted by this Let (arts: 26775b-1to -10,            V.
  A.   C.S.;. to tidlatslf take over ad diaoharue all duties im-
  paed    bf‘Dreaent laws ubon the Board oftEdkcation in ariatetme
  at the time this Act tak$~~~~~~~~ie.ot.W  ThereSore. raid new Boar&
  of nlqe ammbara has superseded the old Board of -thriemembers.
  (See Seotion    11 of aald-El.B. 79, wh59h provides that “all laws
  an& part*    of laws In Oontl5ot witb.rap provision  of this   Aot
  are hereby    repaaled.W) (Emphaalaours)
              ft should now be remembered that it wan the original
   three-memberState Board oi Bduoation.that was deaf
   the State Board or VooatlonalEducation. (ii.B.d%H               &. ,
   ,B. S. 192a, approved Maroh 24, 192s aBd effectire M&h        24,
   1923).
~.
              kiter   said origiptd Board had been io’previouely
   de85 ated &a the State Board of Voootional.Eduoatlon, said
,e             Board.    then Oon85at5ng.ofthree members, wae em-
   '@oWeredand lnetructed to promote Wtioatlonel   reheb5litationin
   Texas by oooparatlsgwith the term and aonditlonaot the Act
   of Cokgraaa providing for same. (Art. 2675-1, Sea. 2, V. A. C.
   8. - AOta of 1929, 4lat Leg., 1st C. 3,.  , p. 57,~Chap. ,22).
            It au& also be observed that, under~theprovisions
  oi'the Smith-KkgheaAot hereinabovereferred to, t.heLeglalatum
        either,designate or oreete
  ocdtild                          a State board of not .le.vs
                                                            khan
Eonoruble L. rl.isood8,+&e 9




t&e8 PZ&PDbe.faas a State .BourdOr vOOe+tiOtial Bd+OatiOB.     It
oreated DO @ew &oar&, ‘but d~~~:~~t~~~“,“du~~~~B~~~               2.
~uoation as the *ate Soar
a5uoe added to said Soard*a duties the prom&Ion of vooational
re~b~litatlon, as oloreaa56. Therefore, instend of oreotlng a
new board of not leas thaa three nembera to promote vocational
eduoation and vocational rahab5l5tationin Toxaa, euoh duties
were alaply added to those already be$ng performed by the then
‘Board OS Eduoatlon. Furthermore.when’the new &ate Board of
6duoatlon’waaoreated, and the Aot oraating it beoam erreotlve,
as aSoreaa5d, it took over, by leg5aletlveaandate, all duties
then lapooad ‘by law upon the OrigiBa1     Board. These duties in-
eluded the promt4on of vooatlonal educatton and rooatlonal           re-
habil5tat5o~in Texas.. I3y statute,       tha State   Superlntcadent
of Publlo IBatrUOtioB  was dealguated the lx-ofi5olo aeoretary
OS said new Board. (Art.   267Sb-5) .     Said statute has never
born aaeadad or repealed.




           “The irmpoaltlon’
                           of add5t5onal du,tleaupon a~.
      existing 0ff504, to be performed under a d5tSarent
      title, doer not oonatftutrthe .enation oi a new
      ofsfoe.
           ‘AB oSil& to whloh the duties of auodher are
      added remains ~te.cbnloally
                                a ~olngleoifl.ee;it la
      not an orrloe under its own nau@ and title  and an-
      other under the naae of ‘theone whose datles are
      annexed to it.. Corpua Juria, Vol. 46, p. 934, par.
      29.

,
See al60  Powe31 v. Ik’ilaon, 16 Tax. 69; Klnnig I. Zimplan&n,36
T. 554; Allen v. U. S. Bideltty Co., ASS Ill. A 198 (affirm. 269
Ill. 234, 109 El.B. 1035); State v. Powell, lQ9 Ohio St. 983,
142 N. Ji.401~ B~tf+5eldv. Ulngo 00. Ct., 80 Y. Va. 166, 92 S. IX. .
245. Flret Bap. Ch. v. City of Ft. Worth, (Gem. App.) 26 S. W.
(2&f 196; City or Hououston v. Stswsrt   (+ex   Sup. Ct.)87 9. W
663i liucalinei&dloine Co. v. k%and&d Im: Co., (Tex. Civ.       A&.)
25 3. W. (26) 259; Pr. Her.; Jones v. tilexauder,    59 S. W. (26).
1080, 122 T. 328.
EoBor&bie   L. A. koOSa, ‘pa&e 10




          se0 .alaotaxes tar Rer5su, Vol. lS,
atruotive artlok and oltrtlo~8~inpolntiad
Vol. 29, p. 376;,et seq., under *OS?5oera,~ Key lfo.30.

              Where oerbaln dutlaa are oonterred by the Lo#lSlatUm
upon     a dea5gnated~fliobr, the &giulatrrrr lr the only authority
uhetoby lald duties mr bo withdram or oonierrrbupoa others.
By *oortainduties”       ir pcuI), of, eouxae, those dflgle8. uhloh the
Iag5akture      has p0ver to 00&w.      Al%. 8, 8OOtiOB 1, COlUtitUtiOB
of 'h&a; Bxown v. City of Galraatoa,97 T. 9, Tb 9. W. dS8; 27
Tax. Jur.; p. 42s. par. 9.




            In    view   of   the   tongo5rrg,   th equestlaM   lubaitted
in your ooauwmioatloaam anewaxed 88 foll~vrr


rot
*tat. The stat. Board
by the Legla&turo, to
tk                  of State and Fodetal toaatfonal
       adminlatratlaa                                            trtada.


                   By rlxtw of the pxorl85on8~0$
                                               hxtiole              8695b-3
Vernoa*a  i&otatrd Clvll Btatute8 the Mate ZWm9.atoBdent      iif
Publio Inatntot5oa la t&a l r-ntflho   8eoretary of 8hr State
Board of Ydueation irifho diaahnrge   of any and all of it8 du-
ties,  regnfdlaeaor whether it iunotlona~ as the 8teto Board of
Eduoatloa    OF .aa the State &ax& for Voaatilonal
                                                Edwaflon.

             5.    The   State Board or Bduoatlon,wMt~ecrUE+OtiOBiae
as auoh or as the atate Board t&r        v0Oational~PDhtoation, ir wlth-
                                                                   --”
pnorab3.e L.,,+.Noode, prigs11




out p&    or authority to r@aoe the State Superfntsadent
of Publio Instruot’lon
                     a8 ex-offioloSooratary of said Bosld.

                                    Very   truly   your8
                                 ATTOILHIRWSNIEBILL
                                                 OF TBXAS




                                                            COMMll-WE